Electronically Filed
                                                       Supreme Court
                                                       SCWC-11-0001012
                                                       28-OCT-2013
                                                       10:55 AM



                           SCWC-11-0001012


             IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                          STATE OF HAWAI'I,

                   Respondent/Plaintiff-Appellee,


                                 vs.


                            NANCY HARRIS,

                   Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (CAAP-11-0001012; CR. NO. 07-1-405)


        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)


        Petitioner/Defendant-Appellant Nancy Harris’ application


for writ of certiorari filed on September 16, 2013, is hereby


rejected.


        DATED: Honolulu, Hawai'i, October 28, 2013.


Gary Zamber,                     /s/ Mark E. Recktenwald

for petitioner

                                 /s/ Paula A. Nakayama

Anson Lee,

for respondent                   /s/ Simeon R. Acoba, Jr.


                                 /s/ Sabrina S. McKenna


                                 /s/ Richard W. Pollack